NOTICE
                                      2022 IL App (5th) 220516-U
                                                                                         NOTICE
 Decision filed 12/15/22. The
                                                                              This order was filed under
 text of this decision may be               NO. 5-22-0516                     Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                                 not precedent except in the

 Rehearing or the disposition of
                                               IN THE                         limited circumstances allowed
 the same.                                                                    under Rule 23(e)(1).
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

In re JORDAN S., a Minor                        )     Appeal from the
                                                )     Circuit Court of
(The People of the State of Illinois,           )     Saline County.
                                                )
       Petitioner-Appellee,                     )
                                                )
v.                                              )     No. 20-JA-18
                                                )
Tonya S.,                                       )     Honorable
                                                )     Todd D. Lambert,
       Respondent-Appellant).                   )     Judge, presiding.
___________________________________________________________________________

          JUSTICE MOORE delivered the judgment of the court.
          Presiding Justice Boie and Justice Vaughan concurred in the judgment.

                                             ORDER

¶1        Held: Where the only witnesses testified that respondent had made unsatisfactory
                progress and recommended that her parental rights be terminated, the circuit court’s
                order to that effect was not against the manifest weight of the evidence. As any
                argument to the contrary would clearly lack merit, we grant leave to appointed
                counsel to withdraw and affirm the circuit court’s judgment.

¶2        Respondent, Tonya S., appeals the circuit court’s order terminating her parental rights to

Jordan S. and awarding custody of the minor to the Department of Children and Family Services

(DCFS) with the authority to consent to his adoption. Respondent’s appointed counsel on appeal

concludes that there is no arguably meritorious contention that the court erred in so doing.

Accordingly, he has filed a motion to withdraw as counsel. See Anders v. California, 386 U.S.

738 (1967). Counsel has notified respondent of his motion and this court provided her with ample

                                                  1
opportunity to file a response, but she has not done so. After reviewing the record and considering

counsel’s motion, we agree that this appeal presents no issue of even arguable merit. Therefore,

we grant counsel leave to withdraw and affirm the circuit court’s judgment.

¶3                                     BACKGROUND

¶4     Jordan S. was born July 1, 2019, with amphetamine and methamphetamine in his system.

On March 11, 2020, the State filed a petition for adjudication of wardship alleging that he was

neglected. The petition alleged that the family had been offered “intact family services” but that

respondent had not complied with required services or drug screens.

¶5     Two hearings were scheduled at which respondent did not appear. On June 9, 2020,

respondent appeared and was appointed counsel. Trina Mayfield, director of intact services at

DCFS, testified that the agency had had difficulty communicating with respondent. Mayfield

opined that it was in Jordan’s best interest to remove him from respondent’s care given his drug

exposure at birth and respondent’s noncooperation.

¶6     Respondent stated that she had “taken several different drug tests”—at least two—both of

which she passed. The court found probable cause to believe that the minor was neglected, an

immediate and urgent necessity existed to remove him from the home, reasonable efforts had not

eliminated that necessity, and it was in the minor’s best interest to be placed in DCFS custody.

¶7     A family service plan was filed in July 2020 requiring respondent to cooperate with all

services, complete a substance-abuse assessment, and submit to random drug screenings. At an

August 4 hearing, respondent stipulated to count I of the petition, which alleged that the minor’s

environment was injurious to his welfare in that, when he was born, his cord blood tested positive

for methamphetamine and amphetamine.




                                                2
¶8     During the next two years, respondent’s progress was consistently rated unsatisfactory

during case reviews. She regularly attended monthly visitations and completed a parenting class

online but made only sporadic efforts at substance-abuse treatment. A March 4, 2021, family

service plan showed that respondent had not completed any assessments or engaged in any

services, and was generally uncooperative with the agency.

¶9     Later that month, the State moved to change the permanency goal to substitute care pending

termination of parental rights. In April 2021, the State filed a motion to that effect.

¶ 10   An October 2021 permanency report stated that respondent did complete a substance-abuse

assessment and agreed to a treatment plan. However, since that time she had attended only 3

counseling sessions while canceling 6 and missing 13 others. She had not attended a counseling

session since July and had not contacted her counselor in that time.

¶ 11   In March 2022, respondent tested positive for methamphetamine, amphetamine, and THC.

In May 2022, respondent completed a mental-health assessment but did not follow up with

treatment.

¶ 12   The termination hearing took place on June 7, 2022. Kelsie Arp had been respondent’s

caseworker and was currently a supervisor. Respondent was consistently rated “unsatisfactory”

for compliance with the service plans. Aubrey Berry took over as the caseworker in May 2021.

Since that time, respondent continued to receive unsatisfactory ratings. Respondent did not testify

or present any other evidence.

¶ 13   The court found that respondent was unfit and scheduled a best-interest hearing. The

permanency goal was changed to adoption.

¶ 14   At the best-interest hearing, Arp and Berry again testified. Arp said that the biological

parents had bonded with Jordan S. as well as could be expected during once-monthly visitations.


                                                  3
Jordan appeared attached to his foster parents, who were willing to adopt him. She believed that

the current foster placement provided Jordan S. with the necessary stability, asking the court to

find it in his best interest to terminate respondent’s parental rights.

¶ 15    Berry testified that neither respondent nor the biological father had completed all of their

required services nor had they made substantial progress in doing so. Berry also recommended

that the court find it in the minor’s best interest to terminate respondent’s parental rights.

Respondent did not testify or present any other evidence.

¶ 16    The court took the matter under advisement and later issued an order terminating

respondent’s parental rights. Respondent timely appealed.

¶ 17                                        ANALYSIS

¶ 18    Appointed counsel concludes that no good-faith argument exists that the circuit court erred

in terminating respondent’s parental rights. Before committing a minor to the custody of a third

party, such as DCFS, a circuit court must first decide whether his or her parent is unfit, unable, or

unwilling to care for the child, and whether the minor’s best interest will be jeopardized if the

minor remains in the custody of his or her parents. In re M.M., 2016 IL 119932, ¶ 21 (citing 705

ILCS 405/2-27(1) (West 2012)). We will reverse a circuit court’s finding of unfitness only if the

finding is against the manifest weight of the evidence. In re A.W., 231 Ill. 2d 92, 104 (2008).

¶ 19    The motion to terminate respondent’s parental rights alleged that she failed to “make

reasonable efforts to correct the conditions that were the basis for the removal of the child from

the parent” during the previous nine months. See 750 ILCS 50/1(D)(m)(i) (West 2020). Here,

the witnesses, who were the caseworkers assigned to the case throughout its duration, both testified

that respondent was consistently rated unsatisfactory in achieving the service plan objectives. Both




                                                   4
witnesses opined that it was in the minor’s best interest to terminate respondent’s parental rights

and allow the minor to be adopted by the foster parents. There was no contrary evidence.

¶ 20   While respondent regularly attended visitations, these were only scheduled monthly. And

she did complete an online parenting class. However, she made little more than token efforts to

address her substance abuse and other mental health issues. Given that Jordan S. was born with

amphetamine and methamphetamine in his system, substance-abuse issues in particular were

obviously critical to returning the minor to respondent’s care. Yet, she consistently failed to make

satisfactory progress in this area, at one point canceling or missing 19 of 22 scheduled counseling

sessions.

¶ 21   In light of the uncontradicted evidence that respondent failed to make reasonable efforts

toward the return of the minor, the court’s finding of unfitness was not against the manifest weight

of the evidence. Accordingly, we grant counsel’s motion to withdraw and affirm the circuit court’s

judgment.

¶ 22                                    CONCLUSION

¶ 23   Accordingly, we agree with counsel that this appeal presents no issue of even arguable

merit. We grant counsel leave to withdraw and affirm the circuit court’s judgment.



¶ 24   Motion granted; judgment affirmed.




                                                 5